

116 S1539 RS: Protecting Faith-Based and Nonprofit Organizations From Terrorism Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 193116th CONGRESS1st SessionS. 1539[Report No. 116–89]IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Portman (for himself, Mr. Peters, Mrs. Gillibrand, Ms. Rosen, Mr. Casey, Ms. Warren, Ms. Hassan, Mr. Johnson, Mr. Lankford, Mr. Blumenthal, Mr. Tillis, Mr. Menendez, Mr. Cardin, Mr. Rubio, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 10, 2019Reported by Mr. Johnson, without amendmentA BILLTo amend the Homeland Security Act of 2002 to provide funding to secure nonprofit facilities from
			 terrorist attacks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Faith-Based and Nonprofit Organizations From Terrorism Act of 2019. 2.Nonprofit security grant program (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.) is amended by adding at the end the following:
				
					2009.Nonprofit security grant program
 (a)DefinitionIn this section, the term eligible nonprofit organization means an organization that is— (1)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and
 (2)determined to be at risk of a terrorist attack by the Administrator. (b)EstablishmentThere is established in the Department a program to be known as the Nonprofit Security Grant Program, under which the Secretary, acting through the Administrator, shall make grants to eligible nonprofit organizations, through the State in which such organizations are located, for target hardening and other security enhancements to protect against terrorist attacks.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following uses: (1)Target hardening activities, including physical security enhancement equipment and inspection and screening systems.
 (2)Fees for security training relating to physical security and cybersecurity, target hardening, terrorism awareness, and employee awareness.
 (3)Any other appropriate activity, including cybersecurity resilience activities, as determined by the Administrator.
 (d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.
 (e)ReportThe Administrator shall annually for each of fiscal years 2020 through 2024 submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report containing information on the expenditure by each recipient of grant funds provided under this section.
						(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated $75,000,000 for each of fiscal years 2020 through 2024 to carry out this section.
 (2)SpecificationOf the amounts authorized to be appropriated pursuant to paragraph (1)— (A)$50,000,000 is authorized for eligible nonprofit organizations located in jurisdictions that receive funding under section 2003; and
 (B)$25,000,000 is authorized for eligible nonprofit organizations located in jurisdictions not receiving funding under section 2003..
 (b)Conforming amendmentSection 2002(a) of the Homeland Security Act of 2002 (6 U.S.C. 603(a)) is amended by striking sections 2003 and 2004 and inserting sections 2003, 2004, and 2009.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following:
				Sec. 2009. Nonprofit security grant program..September 10, 2019Reported without amendment